DETAILED ACTION
Final Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 21-34 are pending.
Claims 21-23, 25-30, 32-34 are rejected.
Claims 24 and 31 are objected to. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 21-23, 26-30, and 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (U.S. PG Pub. 2011/0264932) in view of Jayadev (U.S. PG Pub. 20050005621).

As to claims 21 and 28, Park teaches a control device for a heating, ventilation, and air conditioning (HVAC) device to consume a resource and operate at a first output capacity in order to satisfy a set point, the control device comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, cause the control device to at least: receive information that indicates a price of the resource that is current or anticipated;[0064-0065] determine from the information that the price of the resource has or is expected to exceed a defined price threshold[0065].

Park teaches most of the claimed invention but fails to teach that the modes have different output capacities without adjustment of the operational demand implementation or setbacks.  However, this an obvious variation as taught by Jayadev as follows:
 

As to claims 21 and 28, Jayadev teaches immediately upon the price exceeding the defined price threshold, instruct the HVAC device to continue to consume the resource but operate at a reduced output capacity that is less than the first output capacity, without adjustment of the set point, and without implementation of a setback in which the HVAC device is shut off for a time in order to satisfy the setback[0073] (fig. 10).  




As to claim 22 and 29, Jayadev teaches wherein the control device is caused to instruct the HVAC device to switch from a first mode in which the HVAC device operates at the first output capacity, directly to a second mode in which the HVAC device operates at the reduced output capacity (fig. 10).  

As to claim 23 and 30, Jayadev teaches wherein the executable instructions, when executed by the processor, cause the control device to further determine the reduced output capacity, and the reduced output capacity is determined as a function of a difference between the price and the defined price threshold (fig. 10 – the comparison if peak cost is occurring is used as a reduced to reduce capacity).  


AS to claims 26 and 33, Park teaches wherein the executable instructions, when executed by the processor, cause the control device to further at least: receive further information that indicates an updated price of the resource; determine from the information that the updated price of the resource is less than or equal to the defined 

As to claims 27 and 34, Park teaches wherein the executable instructions, when executed by the processor, cause the control device to further at least: determine that the set point is under satisfied by more than an acceptable margin, as the HVAC device operates at the reduced output capacity; and in response thereto, instruct the HVAC device to again operate at the first output capacity[0066].  

Claim 25 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (U.S. PG Pub. 2011/0264932) in view of Jayadev (U.S. PG Pub. 20050005621) in view of Tsuchiya (U.S. PG. 20210184618).
Park in view of Jayadev teaches most of the claimed invention, but does not specifically state that the user can define the reduced output capacity.   However this is an obvious variation as taught by Tsuchiya [0051]. 

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Park and Jayadev with Tsuchiya since the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  In this example the predictable result would be the combination of Park and Jayadev using a user defined output capacity. 


Allowable Subject Matter
Claims 24 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record fails to teach alone or in combination determine the reduced output capacity, and the reduced output capacity is determined as a function of a rate of change by which the set point is under satisfied.  

Response to Arguments

Applicant's arguments filed 3-8-22 have been fully considered but they are not persuasive.   Applicant argues that there is insufficient motivation to combine.  Examiner disagree as pointed out in this and previous actions Jayadev teaches a reason and a method to keep the user comfort by fan at a lower output capacity.  Using this method has many benefits that are known to one of ordinary skill such as reducing electric draw spikes.  Furthermore, it can reduce the wear on a system from constantly turning the fans off and on (Harvard U.S. PG Pub. 2015/0276299 – [0017]).  As such there is certainly motivation to combine the references known to one of ordinary skill in the art. 
Applicant argues that Jayadev does not teach switching the modes from a first mode a first capacity to a reduced capacity of second mode.  Examiner disagree; Applicant discusses the precooling, but has not given any reasoning on why this can’t be the first mode.  This can certainly be considered in the attempts to satisfy a set point 
   Applicant argues that half power isn’t a function based on price difference between the price and price threshold.  Again, Examiner disagrees; Jayadev teaches that peak is where a price of energy[0013] is high.  This peak, as known, is a price threshold.  So, when Jayadev alters usage of the HVAC system, such as going into reduced capacity it is because the price is above a certain price (peak price threshold) which can be considered the function.  Jayadev may not teach adjust the output to a different output based on the function of a difference for every time interval, but the claim does not call for that.
The combination(s) teaches all the claimed invention and this action is final.

Conclusion
 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L LAUGHLIN whose telephone number is (571)270-1042. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN L LAUGHLIN/Primary Examiner, Art Unit 2119